Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 10, 1997, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant separated from his employment as a personal growth manager for the employer and filed a claim for unemployment insurance benefits. Finding that claimant resigned after the employer rejected his ultimatum to sign a three-year contract and increase his salary, the Unemployment Insurance Appeal Board ruled that claimant voluntarily left his employment without good cause. We reject claimant’s sole contention that the Administrative Law Judge erred in excluding a written hearsay statement, authored by an acquaintance of the employer’s president, which allegedly indicated that claimant did not resign but was fired. The acquaintance failed to answer the subpoena directing him to testify at the hearing *565and, therefore, the employer was denied the opportunity to cross-examine him on the statement. While hearsay is generally admissible in administrative hearings (see, Matter of Kokoni [National Freelancers — Hartnett], 149 AD2d 855, lv dismissed 74 NY2d 871; Matter of Goodard [Ross], 70 AD2d 730), in this case the Administrative Law Judge properly exercised his discretion to exclude the statement in order to protect the employer’s fundamental right of cross-examination (see, 12 NYCRR 461.4 [c]; Matter of Seeger [Moduform, Inc.— Hartnett], 146 AD2d 922). The decision of the Board is, accordingly, affirmed.
Cardona, P. J., White, Peters, Spain and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.